DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/03/2021 has been entered and fully considered.

Response to Arguments
In light of the applicant’s amendment filed 05/03/2021, the 35 U.S.C 112 rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please replace the claims as follows: 

8. (Canceled) 

9. (Canceled) 


Allowable Subject Matter
Claims 1, 7 and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Shinosaki, U.S. Pub. Number 2014/0325595 A1, teaches device stores authentication results memory stores information of users who are identified as being authorized as a result of user authentication by the authentication server. The authentication results memory also can store smart card information or biological information depending on the authentication system and without communicating with the authentication server, performing user authentication with the information stored on the authentication results memory. 

Isaacson, U.S. Pub. Number 2008/0133914 A1, teaches caching authentication information on a server and for adding user information to a user list on the server. When a user logs into the server, the server creates a temporary user object and populates the user object with information received from the user. The authentication request is then forwarded to an authentication source. If the user is authenticated, the user object is made permanent. Otherwise, the user object is deleted.  

Kitada, U.S. Pub. Number 2008/0244756 A1, teaches data cached as authentication usable information by the authentication means. Each record of the authentication usable information includes a cache key for identifying each record in the cache, a cache value in which the authentication information is stored, and creation/use time representing data and time when the record is created or used, as fields. 



Although, the combination of all the references above discloses a methods and systems which storing and updating authentication information using cache and also deleting user authentication information based on acquiring rules. What is missing is a teaching, motivation, or suggestion to an authentication controller configured to run a user authentication process on the basis of-authentication information entered by a user and authentication information acquired from the server to, when the authentication information entered by the user and the authentication information meet criteria for successful authentication, permit access to operating functionality of the electronic device and wherein, when authentication is successful as a result of the user authentication process, the authentication controller acquires a plurality of types of the authentication information associated with the user who entered the authentication information from the server, deletes the user authentication information which includes any of the plurality of said acquired authentication information, and stores the authentication information acquired as new authentication information in the cache information storage on a per user basis to update the user authentication information, and the authentication controller deletes user authentication information from the cache information storage that was previously registered before deleting user authentication information registered thereafter to update 
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claim 1, and thus this claim is considered allowable. The dependent claims which further limit claim 1 are also allowed by virtue of their dependency.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/VU V TRAN/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491